Citation Nr: 1409615	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-25 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a disorder characterized by angina.

2.  Entitlement to service connection for a chronic headache disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel
INTRODUCTION

The Veteran had active service from March 5, 1976 to July 26, 1976, and from September 2001 to April 2003, with intermittent periods of inactive service.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In February 2011, the Veteran testified at a video conference hearing before the undersigned.  The hearing transcript is of record.

In April 2011 and July 2013, this matter came before the Board and was, in pertinent part, remanded for additional evidentiary development.  The Board finds there has not been substantial compliance with the Board's remand directives and additional development is still indicated in view of the facts developed on remand.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Board finds additional evidentiary development is still necessary in order to properly adjudicate the Veteran's claims for service connection.

Beginning with the issue of service connection for a disorder characterized by angina, the Board noted a February 2012 cardiac cauterization report from St. Luke's Hospital in its July 2013 remand.  The report made a formal finding of minimal coronary artery disease.  Because this finding came after a May 2011 VA examination opinion, the Board remanded for consideration of the February 2012 finding.  Although the Veteran was afforded another VA examination in October 2013, there was no mention of the February 2012 finding in the accompanying opinion.  The Board is unable to render a decision on this matter without clarification as to the significance, if any, of the February 2012 finding of minimal coronary artery disease.  It is unclear whether this impairment may be indicative or angina or chronic chest pain.

As for the issue of service connection for a chronic headache disorder, the July 2013 remand directives requested an etiology opinion from a neurologist.  The Veteran was afforded an additional VA examination in September 2013; however, it is not clear whether the examination or accompanying opinion was rendered by a neurologist.  Further, the doctor who issued the September 2013 medical opinion stated he could not determine the etiology of the Veteran's headaches without resorting to mere speculation.  The examiner provided no explanation as to why an opinion would be speculative.  

For the reasons stated above, the Board finds the aforementioned VA examinations are not clearly adequate for rating purposes, and clarifying addendum opinions are necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Inasmuch as the case is being remanded for an additional VA examination, relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any private treatment records that might be outstanding, as needed.  Obtain all pertinent outstanding treatment records, to include records from the Providence, Rhode Island VAMC since October 2013.  All attempts to obtain records should be documented in the claims file.

2.  After the aforementioned development has been completed, refer the Veteran's claims file to the October 2013 VA examiner who conducted the VA examination or, if unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's disorder characterized by angina.  The examiner is to be provided access to the Veteran's virtual records, and the examiner must specify in the report that all relevant records have been reviewed.

After reviewing the record, the examiner is asked to respond to the following:

(a)  Comment on the significance, if any, of the February 2012 finding of minimal coronary artery disease.  

(b)  If the examiner finds the Veteran has a diagnosis of coronary artery disease, the examiner should then determine whether it is at least as likely as not (a 50 percent or greater probability) that the disease had its clinical onset during the Veteran's period of active service or is in anyway related to service.

(c)  Is there evidence of chronic chest pain, unrelated to angina which might be related to service, or is otherwise causing the complaints on file?

A complete explanation should be provided, to include a discussion of any lay and medical opinions of record.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  If a response cannot be entered without additional examination, such examination should be conducted.

3.  Refer the Veteran's claims file to the September 2013 VA examiner who conducted the VA examination or, if unavailable, to another suitably qualified VA examiner for a clarifying opinion as to why an etiology determination cannot be made without resorting to speculation.  The examiner is to be provided access to the Veteran's virtual records, and the examiner must specify in the report that all relevant records have been reviewed.  It should be indicated whether this examiner is a neurologist.  If so, the examiner should respond to the below, if not, the records should be referred to a neurologist.

4.  As appropriate refer the Veteran's claims file to a neurologist for an opinion as to the etiology of the Veteran's headaches.  The neurologist is to be provided access to the Veteran's virtual records, and the neurologist must specify in the report that all relevant records have been reviewed.

After reviewing the record, the neurologist is asked to determine whether it is at least as likely as not (a 50 percent or greater probability) that the disability:

(a)  Is caused by the Veteran's service-connected hypertension.

(b)  Is chronically worsened (aggravated) by the Veteran's service-connected hypertension. 

A complete explanation should be provided, to include a discussion of any lay and medical opinions of record.

If the neurologist cannot respond without resorting to speculation, the neurologist should explain why a response would be speculative.

5.  Readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

